                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GERALD LEN COOLEY,                                   Case No. 4:18-cv-00719-YGR (KAW)
                                   8                     Plaintiff,                           ORDER DENYING PLAINTIFF'S
                                                                                              WRITTEN REQUEST FOR A
                                   9              v.                                          TELEPHONIC CONFERENCE
                                  10     GREG LEONARD, et al.,                                Re: Dkt. Nos. 112-114
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On September 9, 2019, Plaintiff Gerald Len Cooley Jr. filed a unilateral request for a

                                  14   telephonic conference to enforce the undersigned’s meet and confer requirement. (Dkt. No. 112.)

                                  15          On September 23, 2019, defense counsel Amy Rothman filed a declaration in which she

                                  16   explained that Defendants have been meeting and conferring with Plaintiff, that Plaintiff filed his

                                  17   request without informing Defendants of his intent to file and without giving them the opportunity

                                  18   to file a joint letter, and that, to date, Plaintiff has only made one formal request for production,

                                  19   which consisted of only four document requests. (Decl. of Amy S. Rothman, Dkt. No. 113 ¶¶ 2-4.)

                                  20          On September 26, 2019, Plaintiff filed a reply, in which he reiterated that he seeks only to

                                  21   enforce the requirement that the parties meet and confer in person or telephonically before the

                                  22   preparation of a joint letter. (Decl. of Gerald Len Cooley Jr., “Cooley Decl.,” Dkt. No. 114 ¶ 12.)

                                  23          In light of the foregoing, Plaintiff’s request for a telephonic conference to enforce the meet

                                  24   and confer requirement is DENIED. Nonetheless, the parties are ordered to meet and confer,

                                  25   either in person or telephonically, within 7 days of this order.

                                  26          Mr. Cooley is advised that Defendants are only required to produce documents that are

                                  27   responsive to the requests propounded, so he may need to propound additional discovery.

                                  28   Submitting requests in email correspondence is not sufficient. (See Rothman Decl. ¶ 13.)
                                   1   Additionally, the purpose of the meet and confer requirement is to resolve as many disputes as

                                   2   possible in an effort to avoid court intervention. If that is not possible, the parties are supposed to

                                   3   attempt to compromise and narrow the scope of their disputes, and any joint letter should address

                                   4   only those issues on which the parties are unable to agree. Sometimes this requires providing an

                                   5   extension of time to make a production, particularly if it is voluminous or the search itself is time

                                   6   consuming.

                                   7          Additionally, Defendants are advised of their obligation to preserve evidence reasonably

                                   8   related to this case, including emails that may have otherwise been destroyed due to a two-year

                                   9   email retention policy. (See Cooley Decl. ¶¶ 4-7.) Defendants are also reminded that the Court

                                  10   previously ordered them to complete their document production by August 26, 2019. (See Dkt.

                                  11   No. 110 at 2.) This, of course, only pertains to those documents responsive to Plaintiff’s formally

                                  12   propounded requests, and does not apply to any informal requests he may have made via email or
Northern District of California
 United States District Court




                                  13   otherwise.

                                  14          The parties are advised that any joint letter pertaining to Plaintiff’s requests for production

                                  15   must include the requests and Defendants’ responses.

                                  16          IT IS SO ORDERED.

                                  17   Dated: September 30, 2019
                                                                                              __________________________________
                                  18                                                          KANDIS A. WESTMORE
                                  19                                                          United States Magistrate Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
